Citation Nr: 0431976	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased rating for tinnitus, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2002, which granted service connection for 
tinnitus, and assigned a 10 percent rating, and granted a 10 
percent rating for service-connected bilateral hearing loss.  
In the course of the appeal, by a rating action dated in 
October 2003, a 20 percent rating was assigned for the 
veteran's bilateral hearing loss, effective in December 2001, 
the date of claim.  In June 2004, the veteran appeared at a 
hearing held before the undersigned.


REMAND

At his hearing before the undersigned, the veteran stated 
that his hearing loss had further deteriorated since the VA 
audiology examination in July 2003, and his representative 
requested another examination.  The Board also observes that 
there was significant deterioration between the August 2002 
and July 2003 examinations.  In view of these factors, the 
veteran should be provided a current examination.

In addition, the crux of the veteran's argument is that due 
to his hearing loss and tinnitus, he has suffered impairment 
in his earning capacity which is not reflected by the 
schedular ratings in effect.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 
C.F.R. § 3.321(b)(1) (2002).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards." Id.

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper. See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The RO should consider this matter on remand.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should schedule the veteran 
for an audiology examination, to 
determine the current status of his 
service-connected bilateral hearing loss.  
The claims folder should be made 
available to the examiner prior to the 
examination.  All pertinent findings 
should be reported.

2.  The veteran should be invited to 
submit all pertinent evidence in his 
possession, relevant to his claims for 
higher ratings for hearing loss and 
tinnitus.  See 38 C.F.R. § 3.159(b).  In 
particular, he should be asked to submit 
any evidence or information he has in 
support of his contentions regarding the 
degree of interference with employment 
resulting from hearing loss and tinnitus.   

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should review the claims 
for higher ratings for bilateral hearing 
loss and tinnitus.  The RO should also 
determine whether referral for 
extraschedular consideration is warranted.  
If the claims are denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




